        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ZEST LABS, INC. F/K/A INTELLEFLEX
CORPORATION AND ECOARK HOLDINGS, INC.                            PLAINTIFFS

v.                        CASE NO. 4:18-CV-00500-JM

WALMART INC. F/K/A WAL-MART STORES, INC.                        DEFENDANT

     BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO EXCLUDE TESTIMONY
                OF DAMAGES EXPERT STEPHEN L. BECKER, PH.D.



                                REDACTED
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 2 of 22




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ZEST LABS, INC. F/K/A INTELLEFLEX
CORPORATION AND ECOARK HOLDINGS, INC.                                               PLAINTIFFS

v.                              CASE NO. 4:18-CV-005004M

WALMART INC. FIKIA WAL-MART STORES, INC.                                           DEFENDANT

     BRIEF IN SUPPORT OF DEFENDANT'S MOTION TO EXCLUDE TESTIMONY
                OF DAMAGES EXPERT STEPHEN L. BECKER, PH.D.

       For nearly a decade, Plaintiff Zest Labs, Inc. ("Zest") has tried and failed to find a retail

customer for its Zest Fresh technology. Despite pitching that technology to dozens of retailers as

a potential means to reduce fresh food waste, and despite piloting the Zest Fresh technology

multiple times, no retailer has ever been persuaded to move beyond the pilot stage with Zest. That

failure has meant that Zest has never made a profit on Zest Fresh, never achieved any demonstrable

waste savings from Zest Fresh, and never received royalties for Zest Fresh from any retailer. In

fact, during the time that Plaintiffs have been pitching their Zest Fresh technology, they have run

up an accumulated deficit of more than $127 million, while never making more than              from

any Zest Fresh customer.

       Nonetheless, Plaintiffs' damages expert, Dr. Stephen L. Becker, opines that Walmart's

alleged misuse of certain aspects of Zest Fresh entitles Plaintiffs to: (1) lost profits of $270.6

million; (2) unjust enrichment damages of $993.5 million; and (3) reasonable royalty damages of

$1.26 billion.1 Setting aside that those calculations are wildly out of proportion to Plaintiffs'



1 Dr. Becker's original expert report (Omnibus Ex. No. 24) served October 29, 2019, provided
damages calculations of (1) $205.2 million in lost profits; (2) $993.5 million in unjust enrichment
damages; and (3) $917 million in reasonable royalty damages. Just last night, Plaintiffs served a
supplemental expert report from Dr. Becker (Omnibus Ex. No. 46), calculating new damages
numbers based on documents served by Walmart on December 18, 2019. (Id. at ¶ 8).
          Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 3 of 22




limited actual revenue, Dr. Becker's opinions are not the product of independent analysis, and

instead are based on unsupported speculation, counterfactual assumptions, and the failure to

apportion damages in accordance with the alleged use of the trade secrets. Because such

testimony is irreparably unreliable, it should be excluded under the Daubers standard.

I.      FACTUAL BACKGROUND

        A.      The Becker Report

        On October 29, 2019, Dr. Becker served an expert report that contained three alternative

measures of damages for Walmart's alleged misappropriation of Zest trade secrets.

        First, Dr. Becker opines that "



             (Omnibus Ex. No. 24 ¶ 79.) For purposes of this "but for" world, Dr. Becker considered

two alleged acts of misappropriation: (1) Walmart

                 in a patent application that was published on May 16, 2019; and (2) Walmart's

development of '

                                      2   (Id. ¶ 78.) According to Dr. Becker, those alleged acts of

misappropriation resulted in'

                                          " (Id. ¶ 81.) To calculate those lost profits, Dr. Becker begins

with a December 2016 price quote to Walmart for a                           Zest software and services

agreement. Based on conversations with Peter Mehring, Zest's CEO, Dr. Becker then assumes

that in the "but for" world., thisl             agreement would have been accepted by Walmart, that

Walmart's growers and suppliers would all have agreed (by the                       of the agreement) to



2The elements of the Eden/Muse system are discussed at length in Walmart's Motion for Summary
Judgment, filed concurrently herewith. As noted in that motion, there is no dispute that from
January 1, 2017, to at least March 1, 2019, Eden/Muse consisted entirely of two applications that
are not alleged to embody any of the Zest trade secrets.
                                                      2
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 4 of 22




pay Zest a per-pallet fee of 1M that it would have been extended for an additional

(for a total term ofi         , and that Zest would make a.)       profit margin in connection with

the payments from Walmart and its growers and suppliers. (Id. ¶¶ 86, 90, 95.) Applying those

assumptions, Dr. Becker calculates the lost profits to Zest over that       term as $270.6 million.

(Omnibus Ex. No. 46, ¶ 6(a), SLB-1 Supplemental.)

        Second, Dr. Becker opines that Plaintiffs are alternatively entitled to unjust enrichment

damages equal to the amount of waste reduction that Walmart's Eden/Muse technology has

achieved during a three-year "head start" period. (Omnibus Ex. No. 24 ¶¶ 118-123.) In order to

calculate those unjust enrichment damages, Dr. Becker compares the fresh food waste that

Walmart observed in the fiscal year prior to the launch of the Eden/Muse ecosystem to the fresh

food waste that Walmart observed in the two fiscal years since Eden/Muse was launched. (Id.,

SLB-4A.) In the first year after the Eden/Muse ecosystem was launched, Walmart's fresh waste

went down by                 as compared to the baseline, while in the second year, Walmart's fresh

waste went down by                    (Id.) Dr. Becker then speculates that for the next two fiscal

years, Walmart's waste savings would continue to grow bye/o annually, and assumes.° of all

waste reduction at Walmart since February 1, 2017, is attributable to the Eden/Muse ecosystem.

(Id. ¶¶ 116, 117, SLB-4A, SLB-4B.) Using that speculation and assumption, Dr. Becker calculates

the total unjust enrichment damages as $993.5 million.

        Third, Dr. Becker opines that Plaintiffs are alternatively entitled to reasonable royalty

damages of $1.26 billion, which is calculated by estimating the net present value of a Oper-

pallet royalty for all pallets of fresh produce, meat, and seafood that Walmart received (and will




                                                  3
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 5 of 22




receive) from January 1, 2017, until December 31, 2026.3 Dr. Becker applies the Georgia-Pacific

factors to first calculate a reasonable royalty of   'per pallet based on a hypothetical negotiation
date of January 1, 2017. (Id. ¶¶ 133-220.) Then, Dr. Becker assumes that through the publication

of a patent application (the "Bohling Application"), 4 Walmart has '



                                                                                      (Id. ¶¶ 223-25.)

To account for this, Dr. Becker makes a'

              and thusMihis calculated royalty rate from           iper pallet to Oper pallet. (Id.
¶ 228.) The $1.26 billion calculation represents the'

                                                                                 ' (Omnibus Ex. No.

46, ¶ 6(b), SLB-5 Supplemental.)

       B.      The Becker Deposition

       On January 13, 2020, Walmart's counsel deposed Dr. Becker. During his deposition, Dr.

Becker readily acknowledged that he was relying on a variety of unproven assumptions. For

example, Dr. Becker admitted that Zest has '

H       and has never'                   the Zest Fresh solution, so he was unable to rely upon any



3
        For the first three years of this 20-year term, Dr. Becker assumes a '              ' such that
Plaintiffs would receive a Ofee fore/0,./0, ande/o, respectively, of all pallets of produce,
meat, and seafood that Walmart received during that time. In other words, in 2017, Plaintiffs
receive a fee of        on romhly .      of all fresh food pallets that Walmart receives; in 2018,
                  la
Plaintiffs receive a fee of Mon roughly1 of all fresh food pallets that Walmart receives; and
in 2019 Plaintiffs receive a fee on roughly      of all fresh food pallets that Walmart receives. For
the subsequent 17 years (starting January 1, 2020), Plaintiffs receive a .        fee for every single
pallet of fresh food that Walmart receives.

4The Bohling Application is U.S. Patent Publication No. 2019/0147396, and published on May
16, 2019. The Bohling Application is discussed at length in Walmart's co-pending Motion for
Summary Judgment, Motion to Exclude Testimony of Mark Lanning, and Motion to Exclude
Testimony of Q. Todd Dickinson.
                                                     4
          Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 6 of 22




                            in his calculations. (Omnibus Ex. No. 13 at 123:11-22; 140:12-141:6;

272:8-273:3.) Relatedly, Dr. Becker was unable to identify any software licenses that Zest has

entered into, let alone a software license that is analogous to or consistent with the proposal he

used as the basis for his calculations. (Id. at 210:3-18; 134:9-135:9.) In addition, although Dr.

Becker's "but for" lost profits analysis assumes that Walmart is monitoring its fresh food on a

pallet-by-pallet basis ('                          '), he admitted that'

                   ' (Id. at 203:2-4.)     That means that '                                      ' of the

Becker "but for" model, '                                                                        " (Id. at

203:16-20.)

        With regard to his unjust enrichment analysis, Dr. Becker likewise admitted that although

he assumed that.° of all waste savings Walmart's entire company has achieved were attributable

to Eden, that '1            1' figure actually refers only to the portion of additional produce rejections

at Walmart distribution centers for which Eden has been responsible. (Id. at 235:7-236:15.)

        In addition to admitting that key assumptions in his lost profits and unjust enrichment

analyses were based on speculation or were incorrect, Dr. Becker made several admissions relating

to the portion of his reasonable royalty calculation that was based on the Bohling Application. For

instance, he admitted that the Bohling Application does not disclose '

(Id. at 60:22-61:2.) Yet, Dr. Becker failed to conduct (or rely upon) any analysis as to which

portion of the alleged Zest trade secrets were actually disclosed in the Bohling Application. He

was unsure if, for instance, '

                                             ' because that was

                                                                           ' (Id. at 61:13-62:17; see also

id. at 67:4-9; 76:15-20.) In addition, although Dr. Becker bases his reasonable royalty calculation



                                                     5
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 7 of 22




on the premise that the publication of the Bottling Application '

                            (Omnibus Ex. No. 241 226), he admitted that he conducted no market

analysis to determine whether Zest had actually lost any business opportunities relating to that

publication. (Omnibus Ex. No. 13 at 83:10-84:1.)

II.    LEGAL STANDARD

       "The party seeking admission of expert testimony has the burden of establishing

admissibility." Hale Cty. A&M Transp., LLC v. City of Kansas City, 998 F. Supp. 2d 838, 841

(W.D. Mo. 2014) (citing Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001)). Expert

testimony is admissible only if it is both "relevant and reliable." Kumho Tire Co. v. Carmichael,

526 U.S. 137, 141 (1999). Said another way, Rule 702 of the Federal Rules of Evidence "requires

a valid . . . connection to the pertinent inquiry as a precondition to admissibility," as well as "a

reliable basis in the knowledge and experience of [the relevant] discipline." Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579, 592 (1993). This assessment is a critical part of the Court's "basic

gatekeeping obligation." Kumho, 526 U.S. at 147; see also Wheeling Pittsburgh Steel Corp. v.

Beelman River Terminals, Inc., 254 F.3d 706, 714-15 (8th Cir. 2001) ("When it comes to

admission of expert testimony under the Federal Rules of Evidence, a trial judge has a gatekeeping

responsibility to 'ensur[e] that an expert's testimony rests on a reliable foundation and is relevant

to the task at hand.'" (alteration in original) (quoting Kumho, 526 U.S. at 141)). Indeed, as the

Advisory Committee notes to Rule 702 provide, "[t]he trial court's gatekeeping function requires

more than simply 'taking the expert's word for it."' Fed. R. Evid. 702 advisory committee's note

to 2000 amendments (citation omitted).

       Reliability is determined by assessing "whether the reasoning or methodology underlying

the testimony is scientifically valid." Dauber!, 509 U.S. at 592-93. "Under Daubert, 'scientific

knowledge' requires more than speculation and subjective belief . . . ." Jennings v. Nash, No. 18-

                                                 6
           Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 8 of 22




3261-CV-C-WJE, 2020 WL 770325, at *1 (W.D. Mo. Feb. 17, 2020) (citing Daubert, 509 U.S. at

592-93); see also Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1057 (8th Cir. 2000)

("Expert testimony that is speculative is not competent proof and contributes 'nothing to a "legally

sufficient evidentiary basis.      (quoting Weisgram v. Marley Co., 528 U.S. 440, 454 (2000))). In

connection with this inquiry, a district court should not admit evidence which "is connected to

existing data only by the ipse dixit of the expert." Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997).

III.   DR. BECKER'S TESTIMONY SHOULD BE EXCLUDED

          A.       Dr. Becker's Opinion on Actual Losses/Lost Profits Should Be Excluded

          Dr. Becker contends that a company that has run an accumulated deficit of $127 million,'

has never made more than 1M              in revenue from the allegedly misappropriated technology,6

and has never made a profit on Zest Fresh, has nonetheless suffered more than a quarter-of-a-

billion dollars in lost profits from Walmart's alleged misappropriation of Zest Fresh. There are

four critical methodological flaws in Dr. Becker's lost profits analysis that compel its exclusion

under Daubert: (1) it is based on a0/0 profit model that is purely speculative; (2) it is based on

a              term that is purely speculative and at odds with the record evidence; (3) it depends on

the counterfactual assumption that Walmart was performing pallet-level monitoring as of January

1, 2017, and will continue to do so for the next             and (4) it depends on the speculative and

unproven assumption that every Walmart grower of fresh produce and supplier of fresh meat and

seafood would have agreed to a per-pallet fee of MI




5 See Omnibus       Ex. No. 28.

6 See Omnibus       Ex. No. 11 at 275:4-8.
                                                    7
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 9 of 22




                       Dr. Recker's.% Profit Model Is Unproven and Speculative

       As Dr. Becker admits, Zest has never made a profit on its Zest Fresh technology, and thus

he was unable to use an '                                that was '

                            or Zest's '                 ' (Omnibus Ex. No. 13 at 140:25-141:6;

272:19-273:3.) The figure that Dr. Becker uses to calculate Zest's lost profits is simply something

that Zest hopes could be achieved, which he took from a pitch presentation that Zest gave to

potential investors. (Omnibus Ex. No. 24 ¶¶ 44-45; Omnibus Ex. No. 13 at 139:9-140:24.) That

pitch presentation is a marketing document intended to attract investors, and has no empirical

support. Given that Walmart would have been the first company to have ever undertaken a 'M

MI' deployment of Zest Fresh, there is absolutely no evidence that Zest could achieve such a
profit margin. (Omnibus Ex. No. 13 at 125:11-22.) Dr. Becker also performed no independent

analysis to verify that the assumptions and projections that underlie the hypothetical profit margin

were economically sound.

       The inherently speculative nature of Dr. Becker's opinion, combined with his failure to

independently verify that then h hypothetical profit model accurately accounted for the projected

revenues, costs, and other factors on which an accurate projection would be based, render his

opinions unreliable. See, e.g., Craig v. Xlear, Inc., Case No. 2:16-cv-00392-DB-EJF, 2019 WL

1119429, at *11-12 (D. Utah Mar. 11, 2019) (granting motion to exclude expert damages

testimony where expert relied on "the specific growth projections provided by [litigation party]"

and thus was merely providing "the opinions of an interested party"); King-Ind. Forge, Inc. v.

Millennium Forge, Inc., No. 1:07-cv-00341-SEB-DML, 2009 WL 3187685, at *2 (S.D. Ind. Sept.

29, 2009) (excluding expert testimony on damages in trade secret misappropriation case were that

opinion "merely parrots information provided to him by a party," and did not "independently

verify" its reliability or veracity); .IRL Enters. Inc. v. Procorp Assocs., Inc., No. Civ.A. 01-2893,

                                                 8
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 10 of 22




2003 WL 21284020, at *8 (ED. La. June 3, 2003) (granting Daubert motion to exclude damages

expert who performed "no independent analysis of the numbers given him").

               2.     Dr. Recker's           License Term Is Unproven and Speculative

       In addition to adopting Zest's unproven speculation regarding its profit margins, Dr. Becker

also selects an arbitrary and unsupported duration for the hypothetical agreement at the heart of

his lost profits calculation. The pricing proposal that Dr. Becker uses (which was never adopted

by Walmart or any other entity) had a term of                Yet, based on nothing more than his

own ipse dixit and his conversation with Peter Mehring, Zest's CEO, Dr. Becker arbitrarily extends

the term of that agreement by              for a total term of




(Omnibus Ex. No. 13 at 185:15-186:11 (emphasis added).) Dr. Becker admitted that he simply

took the opinion of an interested party regarding how much longer than the actual proposal a

hypothetical agreement would extend, and then arbitrarily                                (Id.) Dr.

Becker did not independently analyze any of Walmart's contracts, any of Zest's contracts, or any

contracts relating to the fresh food supply chain. Instead, he cites his experience in his 'I=1

                                                and notes that such energy contracts—which bear

no discernible relation to fresh food supply chain contracts                                (Id. at

187:16-189:1.) But Dr. Becker provides no actual analysis of Walmart's infrastructure, how that




                                                9
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 11 of 22




compares to '                           infrastructure, or any other basis to analogize the term of

the particular Zest-Walmart agreement in the "but for" world to generic '                        11




        At any rate, Dr. Becker admits that Zest has never entered into a contract relating to Zest

Fresh that extends for             years, and was not even aware of the longest-term contract that

Zest had executed. (Id. at 189:2-8.) Dr. Becker also admits that the only executed agreement

produced by either side relating to work in the fresh food supply chain is Walmart's contract with

          which has a             term. (Id. at 189:15-23.) Although the only Zest proposal was

for a            term, and although the only executed Walmart contract was for MMterm,

Dr. Becker nonetheless applies             term when calculating Zest's lost profits. His arbitrary

and unsupported ipse dixit as to the lost profits period is unreliable and should be excluded. See,

e.g., First Premium Servs., Inc. v. Best W. Intl, Inc., Case Nos. 95-1466-C1V, 99-0643-C1V, 2004

WL 7203535, at *3 (S.D. Fla. Jan. 8, 2004) (excluding expert damages opinion and concluding

that an assumed "revenue stream [of] fourteen years" was "inadmissible rank speculation of a

manufactured best case scenario").

                3.       Dr. Becker Relies on the False Assumption That Walmart Has Used
                         Pallet-Level Monitoring

        Dr. Becker's lost profits model assumes—contrary to all evidence of record—that Walmart

had been monitoring at least.) of its food deliveries at the pallet-level, and would have by now

adopted pallet-level monitoring for every shipment of meat, seafood, and produce that it receives.

(Omnibus Ex. No. 13 at 195:12-196:4.) That is demonstrably false, as Dr. Becker admits. (Id. at

191:18-192:15.) That means that Dr. Becker has opined that Zest should be compensated in the

"but for" world for something that Walmart is indisputably not doing. (Id. at 203:16-20.) Dr.




                                                10
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 12 of 22




Becker's opinion would thus over-compensate Zest based on an incorrect fact.' Because that

opinion is "based on factual assumptions that are entirely unsupported in the record., it fails [to]

meet the second prong of Daubert." Bakst v. Cmty. Mem'l Health Sys., Inc., Case No. CV 09-

08241 MMM (FFMx), 2011 WL 13214315, at *20 (C.D. Cal. Mar. 7, 2011) (granting motion to

exclude and noting that "[e]xpert testimony . . . is inadmissible when the facts upon which the

expert bases his testimony contradict the evidence" (quoting Greenwell v. Boatwright, 184 F.3d

492, 497 (6th Cir. 1999))).

               4.      Dr. Becker's Assumption That Growers and Suppliers Would All Pay
                       a Per-Pallet Fee Is Unproven and Speculative

       In addition to an unproven profit margin, an unsupportec                term extension, and a

counterfactual assumption of pallet-level monitoring, Dr. Becker's lost profits model also assumes

that every Walmart grower and supplier would have agreed to pay Zest =for            each and every

pallet of food supplied to Walmart (regardless of the fact that in the "but for" world, Walmart was

not monitoring every pallet of food). (Omnibus Ex. No. 24 ¶ 86, SLB-2B.) There is no reliable

basis for this assumption.    Dr.   Becker has performed no market analysis, has not spoken with any

growers or suppliers, and has identified no facts indicating that Walmart's growers and suppliers

would have agreed to such payments. Indeed, at his deposition, Dr. Becker could not

                                                                            (Omnibus Ex. No. 13 at

134:9-135:9.) His testimony that those suppliers and growers would do so for every pallet of food

sent to Walmart is purely unsupported speculation. It thus does not "fit" with any of the facts of




7 Dr. Becker also admits that, although he includes a lost profits calculation based on the use of
the Zest Fresh technolo in connection with monitoring of meat and seafood, the Zest Fresh
system has '                                                    ' (Omnibus Ex. No. 13 at 152:9-
20.) Dr. Becker's lost profits calculation would thus also overcompensate Zest by including
products that have never been monitored using the Zest Fresh technology, at Walmart or anywhere
else.
                                                    11
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 13 of 22




record in this case, and is "insufficiently tied to the facts of the case to meet the Daubert fit

requirement." Bakst, 2011 WL 13214315, at *19.

       B.       Dr. Becker's Opinion on Unjust Enrichment Should Be Excluded

       Dr. Becker's unjust enrichment opinion suffers from many of the same flaws as his lost

profits calculation. As an initial matter, just as Zest has never seen any profits from Zest Fresh, so

too is Dr. Becker unable to point to any evidence showing how much the use of Zest Fresh by a

Zest customer has actually reduced fresh food waste. (Omnibus Ex. No. 13 at 153:21-154:10.)

Instead, his unjust enrichment calculation is admittedly based on an unsupported and hypothetical

./0 model, in which Eden/Muse is responsible fora/0 of an ever-burgeoning reduction of waste

at Walmart over a             head start period, leading to damages to Zest of well over $1 billion.

There are two critical methodological flaws in Dr. Becker's unjust enrichment analysis that should

compel its exclusion under Daubert: (1) it depends on the unsupported and counterfactual

assumption that.° of all waste reduction at Walmart is attributable to Eden/Muse; (2) it depends

on the speculative assumption that Walmart's waste reduction will increase at aa/0 rate through

fiscal year=

                1.     Dr. Becker's   MY0 Waste Reduction Attribution Model Is Factually
                       Incorrect And Not the Product of Independent Analysis

       The lynchpin of Dr. Becker's unjust enrichment calculation is his assumption, based

entirely on the purported statements of Walmart VP Chuck Tilmon, that Walmart's Eden/Muse

technology is responsible fo./0 of all waste reduction that Walmart has achieved since January

1, 2017. (Omnibus Ex. No. 24 11117 (relying on the'                             '); Omnibus Ex. No.

13 at 232:9-13 ('

             '). But as Dr. Becker admitted under oath, Mr. Tilmon said no such thing. Dr. Becker

noted that


                                                 12
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 14 of 22




(Omnibus Ex. No. 13 at 235:4-6.) When confronted with the actual text of that email, Dr. Becker

admitted that it assumed Eden/Muse was responsible fora/0 of increased rejections of produce

at Walmart distribution centers, and not that Eden/Muse was responsible for eh of total waste

savings at Walmart:




(Id. at 235:14-236:15 (emphasis added).) In other words, Dr. Becker has now admitted that his

unjust enrichment calculation is based on a mistake. He mistakenly assumed Eden/Muse was

responsible fora/0 of all waste reduction (a figure which Dr. Becker estimated at more than I.

                  when in reality Mr. Tilmon assumed only that Eden/Muse was responsible for

the value ofeh of additional produce rejections at distribution centers (a fixed annual savings of

                                               13
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 15 of 22




no more than 1             (see Omnibus Ex. No. 30). While those increased rejections do reduce

waste, there is no factual basis for the notion that Eden/Muse was responsible for./0 of Walmart's

entire annual waste reduction in perpetuity. This factual mistake is fatal to Dr. Becker's unjust

enrichment calculation, and renders it unreliable and inadmissible under the Daubers standard.

See, e.g., Elcock v. Kmart Corp., 233 F.3d 734, 755 (3d Cir. 2000) (finding that it was an abuse of

discretion under Daubers to admit damages testimony that was predicated on an assumption of

"100 percent disab[ility]," when the actual evidence demonstrated a much lower disability

percentage).

       This is not the first time that Dr. Becker has misread critical documents, and then used that

misreading as the basis for unreliable expert testimony. For instance, in Mars, Inc. v. Truly LLC,

Dr. Becker offered an opinion on lost profits in a patent case involving breath-freshening pet foods.

Case No. 6:13-cv-526-RWS-ICNM, 2016 WL 4034790, at *2 (ED. Tex. Apr. 18, 2016). Dr.

Becker's opinion was based on his conclusion that the patents-at-issue merely claimed an essential

oil formulation; in reality, the patents-at-issue claimed an entire pet food formulation (with

essential oils as one component). Id. The Court concluded that Dr. Becker's opinions were

"founded upon a fundamental misunderstanding" of the plain language of the patent documents,

and therefore he was "precluded from testifying" on that issue of lost profits. Id. The Court should

similarly exclude his unjust enrichment opinion here, because Dr. Becker has admitted that his

analysis was founded upon a fundamental misunderstanding of Mr. Tilmon's statements, and that

he thus applied the wrong metric to determine the waste reduction attributable to Eden/Muse.

       Indeed, even if Dr. Becker had not misread the Tilmon email, he admittedly performed no

independent analysis of how much waste reduction has been attributable to Eden/Muse since

January 1, 2017, or that will be attributable to Eden/Muse in the future. He simply applied anIo



                                                 14
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 16 of 22




assumption from one of Walmart's executives across the board to all past and anticipated future

waste reduction. That calculation is therefore not the product of reliable methods—indeed, it is

not the product of any methods at all, as Dr. Becker intended to rely entirely on Walmart's own

assumptions and perform no analysis of his own. (See, e.g., Omnibus Ex. No. 13 at 233:5-6 CM

                                                            ').) That cannot pass muster under the

Daubert standard, and thus his opinions separately should be excluded on that basis alone. See,

e.g., King-Ind. Forge, 2009 WL 3187685, at *2 (excluding expert damages testimony for failure

to perform independent analysis); .IRL, 2003 WL 21284020, at *6-8 (same).

               2.      Dr. Becker's Assumption Regarding The Rate of Waste Reduction Is
                       Speculative and Unsupported

       In calculating unjust enrichment damages, Dr. Becker assumes that Walmart's

                will continue at a rate of '                     for                       (Omnibus

Ex. No. 24, SLB-4B.) Dr. Becker offers no basis for this assumption, other than that it is "based

on the growth in savings Year 1 [i.e., fiscal year 2018] to Year 2 [i.e., fiscal year 2019]," and the

fact that Walmart had set a goal of reducing waste by $2 billion per year over five years. (See id.,

see also id. ¶¶ 114, 117 (citing the blog post referenced in Plaintiffs' Complaint stating that

Walmart's "goal is to eliminate $2 billion in waste over the next five years").) Dr. Becker identifies

no new technology that Walmart has developed or started to implement that is expected to

accelerate waste savings, and no specific existing technology that he concludes would result in

increased year-over-year waste savings.

       Indeed, Dr. Becker readily admitted that he failed to consider the actual effect of Walmart's

multiple waste reduction initiatives, including '

                                                            ' the implementation of "

l="      or the "                                                 (Becker Depo Tr. at 241:9-243:19.)


                                                    15
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 17 of 22




He thus offers no independent analysis or reliable method of analyzing the contribution to waste

reduction of either Eden/Muse or those other initiatives. He is therefore just guessing as to the

effect of these other initiatives, and guessing as to the rate of increased waste reduction based on

Walmart's goals. That is insufficient to satisfy the Daubert standard. See, e.g., KWPlastics v. U.S.

Can Co., 131 F. Supp. 2d 1289, 1292 (M.D. Ala. 2001) (excluding expert damages testimony as

"speculative, without sufficient factual basis, and methodologically flawed.," in part because expert

relied on a "guess" about future production capacity without considering any "sound economic

principles").

        C.         Dr. Becker's Reasonable Royalty Opinion Should Be Excluded

        As a third alternative measure of damages, Dr. Becker calculates the net present value of a

lump-sum royalty of              per pallet of fresh food that Walmart has received, and is expected to
                         1.
receive, until I                     which gives a value of $1.26 billion. (Omnibus Ex. No. 46 ¶ 6(b);

SLB-5 Supplemental.) Setting aside the fact that Zest has never received more than 1Mfrom

any customer for Zest Fresh (i.e., an amount that is                                below the royalties

that Zest seeks in this case), Dr. Becker's reasonable royalty calculation suffers from two critical

methodological flaws: (1) he fails to reliably apportion his royalty rate enhancement to the value

of any trade secrets that were allegedly destroyed through the publication of the Bohling

Application; and (2) he conducts no independent market analysis relating to any lost opportunities

that Zest may have suffered because of the Bohling Application.

                   1.         Dr. Becker's 0 Enhancement of The Royalty Rate Is Not Properly
                              Apportioned and Arbitrary

        Dr. Becker's rate of           per pallet for a 20-year term is calculated by first applying the

Georgia-Pacific factors to determine a royalty rate of leper pallet. (Omnibus Ex. No. 24 ¶ 220.)

He then assumes that the publication of the Bohling Application has ''e


                                                     16
         Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 18 of 22




                                                                                  ' which in turn has

                                                                               to market participants

other than Walmart, which make up '                                       (Id. ¶¶ 223, 225.) He then

states that '



                                                                           to reflect the

                                                   (Id. ¶ 226.) But Dr. Becker assumes that'



                                         ' and therefore decides to '

I=       (Id.) This '                        is arbitrary and fails to reliably apportion the effect of

Walmart's alleged misconduct.

        Dr. Becker admits that all of the alleged Zest trade secrets were not disclosed in the Bohling

Application. (Omnibus Ex. No. 13 at 60:22-61:4; 76:15-20.) But he was unable to identify what

percentage of the alleged Zest trade secrets were disclosed in that application, and admitted that

he did not

                                                                                ' (Id. at 61:3-62:17.)

Instead, he merely plucks out an enhancement factor for his royalty that is midway between no

enhancement and an enhancement. That arbitrary selection is not based on any independent

analysis, and is at odds with the established law regarding apportionment.

        "[T]he controlling principle [is] that damages must be confined or apportioned to the value

or contribution made by the misappropriated features contained within a multi-component

product." MSC Software Corp. v. Altair Eng'g, Inc., Civil Action No. 07-12807, 2015 WL

13273227, at *4 (E.D. Mich. Nov. 9, 2015). By analogy, the alleged destructive effect of the



                                                 17
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 19 of 22




Bolding Application must be apportioned according to which Zest trade secrets were in fact

allegedly disclosed in that application, and the relative value of those as compared to the aspects

of Zest Fresh that were not disclosed. Dr. Becker performs no analysis as to whether the trade

secrets that were disclosed are what actually creates demand for Zest Fresh, and how that demand

might persist even with the publication of an unspecified portion of those trade secrets in the

Bohling Application. Because Dr. Becker failed to "allocate the value of the trade secrets"

allegedly disclosed in the Bohling Application, "his testimony on the lump sum reasonable royalty

damage theory should be excluded." MSC, 2015 WL 13273227, at *12; see also KW Plastics, 131

F. Supp. 2d at 1295 (excluding opinion in part because the expert "did not attempt to determine

the value of the specific trade secrets used").

               2.      Dr. Becker's Opinion That Zest Has Lost, or Will Lose, Business
                       Opportunities from the Publication of the Bohling Application Is
                       Unsupported and Not the Product of Independent Analysis

       In addition to his improper and arbitrary enhancement of his calculated royalty rate, Dr.

Becker does not perform any independent analysis of the market effect of the Bohling Application.

He assumes that it has '                                                            " but does not

identify the basis for this opinion, other than the fact that some unspecified portion of the Zest

trade secrets has allegedly been disclosed. (Omnibus Ex. No. 24 ¶ 226.) For instance, Dr. Becker

was unable to identify any '                            ' that

                (Omnibus Ex. No. 13 at 83:10-84:1.) Dr. Becker also acknowledged that prior to

the time that the Bohling Application published, Zest had already tried—and failed—to monetize

its trade secrets to a variety of potential customers, including                and=        (Id. at

126:24-128:9.) Without knowing the value of the trade secrets that were allegedly disclosed in the

Bohling Application, and without knowing which, if any, market opportunities have been lost

based on that publication, Dr. Becker's opinion is based merely on his own ipse dixit. Dr. Becker's

                                                  18
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 20 of 22




unsupported speculation that there would have been an adverse effect from the Bottling

Application on some unspecified portion of the marketplace does not satisfy the Daubert standard.

See, e.g., Lasorsa v. Showboat: The Mardi Gras Casino, Civil No. 07-4321 MS/IS, 2009 WL

2929234, at *4 (D.N.J. Sept. 9, 2009) (excluding expert opinion because he "applied no objective

methodology to come to his opinion, instead impermissibly relying on . . . ipse dixit"); see also

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 157 (1999) (holding that "nothing in either Daubert

or the Federal Rules of Evidence requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert" (citation omitted)).

IV.    CONCLUSION

       Dr. Becker's lost profits, unjust enrichment, and reasonable royalty calculations each suffer

from critical methodological flaws—ranging from assumptions that are directly at odds with all

record evidence, to speculation about profit margins and waste reduction, to a failure to apportion

damages to the actual misconduct alleged. Those flaws render his opinions unreliable under the

Daubert standard. While Walmart certainly disagrees with the enormous sums Dr. Becker has

proposed for damages, this motion addresses only the legal sufficiency of the methodology (or,

more precisely, the lack of any methodology) used to reach those conclusions. This is precisely

the scenario where it is appropriate for the Court to perform its gatekeeping function and reject Dr.

Becker's opinions as unreliable and speculative. Walmart therefore respectfully requests that all

testimony from Dr. Becker on the foregoing opinions be excluded.




                                                 19
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 21 of 22



Dated: February 28, 2020            P. Anthony Sammi (Pro Hac Vice)
                                    Douglas R. Nemec (Pro Hac Vice)
                                    Edward L. Tulin (Pro Hac Vice)
                                    Rachel R. Blitzer (Pro Hac Vice)
                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                    4 Times Square
                                    New York, New York 10036
                                    Telephone: (212) 735-2419
                                    Facsimile: (917) 777-2419
                                    anthony.sammi@skadden.com
                                    douglas.nemec@skadden.com
                                    edward.tulin@skadden.com
                                    rachel.blitzer@skadden.com

                                    QUATTLEBAUM, GROOMS & TULL PLLC
                                    111 Center Street, Suite 1900
                                    Little Rock, Arkansas 72201
                                    Telephone: (501) 379-1700
                                    Facsimile: (501) 379-1701
                                    jtull@qgtlaw.com
                                    cpekron@qgtlaw.com
                                    ryounger@qgtlaw.com


                                    By:
                                          John E. Tull III (84150)
                                          Chad W. Pekron (2008144)
                                          R. Ryan Younger (2008209)

                                    Attorneys for Defendant Walmart Inc. f/k/a Wal-
                                    Mart Stores, Inc.




                                      20
        Case 4:18-cv-00500-JM Document 266 Filed 04/21/20 Page 22 of 22



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of February 2020, I served a true and correct copy of
the foregoing, via electronic mail and U.S. mail, upon the following counsel of record:

Dustin B. McDaniel
Scott Richardson
Bart Calhoun
McDaniel, Richardson & Calhoun PLLC
1020 West 4th Street, Suite 410
Little Rock, Arkansas 72201
dmcdaniel@mrcfirm.com
scott@mrcfirm.com
bcalhoun@rnrcfirm.com

Fred I. Williams
Michael Simons
Todd E. Landis
Jonathan L. Hardt
Williams Simons & Landis PLLC
327 Congress Avenue, Suite 490
Austin, Texas 78701
fwilliams@wsltrial.com
msimons@wsltrial.com
tlandis@wsltrial.com
jhardt@wsltrial.com

Ross David Carmel
Carmel, Milazzo & DiChiara LLP
55 West 39th Street, 18th Floor
New York, New York 10018
rcarmel@cmdllp.com



                                                      Chad W. Pekron




                                                 21
